DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, drawn to a method for making copper powder.
Group II, claim(s) 5-11, drawn to a copper powder and paste.
Group III, claim(s) 12, drawn to a method for producing a conductive film.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Unity exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding claimed technical features.  “Special technical features” are defined as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  Rule 13.2.  
Lack of unity of invention may be directly evident a priori, i.e., before considering the claims in relation to any prior art, or may only become apparent a posteriori, i.e., after taking the prior art into consideration.  For example, independent claims to A+X, A+Y, X+Y can be said to lack unity a priori, as there is no subject matter common to all claims.  In the case of independent claims to A+X and A+Y, unity of invention is present a priori, as A is common to both claims.  However, if it can be established that A is known or obvious, there may be lack of unity a posteriori since A is not a technical feature that defines a contribution over the prior art. 
Groups I, II, and III lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of the copper powder as defined 
Kajita et al. disclose a powder with a preferred average particle size of 0.2-20 µm.  Paragraph [0012].  The oxygen content should be low.  Paragraph [0013], line 163.  An example oxygen content is 0.134 wt.%.  Table 1 – Example 1.  Although Kajita et al. are silent regarding crystallite diameter on the (200) plane, this property is to be expected, as the molten copper temperature, water pressure, and water volume fall within the manufacturing method parameters of the present invention.  Kajita et al. at paragraphs [0014], [0027].  Thus, lack of unity becomes apparent a posteriori, i.e., after taking the prior art into consideration.  Accordingly, the prior art of the record supports the restriction of the claimed subject matter into the aforementioned groups.

Election by Telephone
During a telephone conversation with George Coury on 02/22/2021, a provisional election was made without traverse to prosecute the invention of Group II, claims 5-11.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 1-4 and 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were submitted on 06/25/2019 and 08/11/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection to the Specification
The abstract of the disclosure is objected to because the abstract it exceeds 15 lines of text.  Correction is required.  See MPEP § 608.01(b)(I)(C).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-141817 (A) to Ebara et al. (“Ebara”) (abstract and computer-generated translations attached).
Regarding claim 5, Ebara teaches a metal powder.  Paragraphs [Claim 1], [0001], [0010].  The metal powder can be copper or copper alloy.  Paragraphs [Claim 3], [0009].  The average particle diameter is less than 10 µm.  Paragraph [0010].  The oxygen content is 0.24-0.67% by weight in examples.  Paragraph [0046]; Table 1 – column to the far right.  
Ebara is silent regarding the crystallite diameter on the (200) plane.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.
In the present instance, Ebara teaches a method of manufacture that matches that of the present invention.  Ebara teaches a method water atomizing including maintaining a metal melt temperature of 1100-1700oC, applying a water pressure of more than 60 MPa to 180 MPa, rapidly cooling the molten metal to produce fine powder.  Abstract; paragraphs [0009], [0025].  The method of the present invention includes heating molten copper 250-700oC over the melting point of copper, spraying high-pressure water at a pressure of 60-180 MPa, and rapidly cooling and solidifying the molten metal.  (The melting point of copper is about 1084oC, so the heating temperature range is 1334-1784oC.)  Because Ebara’s method of manufacture is substantially 
Regarding claims 6, 8, and 9, Ebara is silent regarding the circularity of the particles, the crystallite diameter on the (111) plane, and the shrinkage percentage.  However, this property is to be expected due to the matching methods of manufacture as noted above.
Regarding claim 7, Ebara teaches an example powder having an oxygen content of 0.43% by weight and a BET surface area of 0.25 m2/g.  Table 1 – Example 1.  The calculated ratio of oxygen to surface area is 1.72, which falls within the claimed range.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ebara, as applied to claim 5 above, and further in view of US 2011/0031448 (A1) to Ota et al. (“Ota”).
Regarding claim 10, Ebara does not teach a conductive paste.
Ota, directed to copper powder and conductive paste, discloses that copper powder has been utilized widely as conducting materials of conductive paste for use in forming conductor circuits.  Paragraph [0002].  These pastes include resins (organic component).  Paragraph [0003].  It would have been obvious to one of ordinary skill in the art to have used the copper powders of Ebara in a conductive paste because they are fine in size and contain low oxygen amounts, which are needed for pastes.  See Ota at paragraphs [0004]-[0006].
Regarding claim 11, Ota teaches that conductive pastes are fired (baked).  Paragraph [0028]. 

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-095169 (A) to Kajita et al. (“Kajita”) (abstract and computer-generated translation).
Regarding claim 5, Kajita teaches a copper powder having an average particle size of 0.2-100 µm, with a preferred range of 0.2-20 µm.  The oxygen content in the examples range from 0.072 wt% to 0.134 wt.%.  Table 1 – two columns from the right.
Kajita is silent regarding the crystallite diameter on the (200) plane.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.
In the present instance, Kajita teaches a method of manufacture that matches that of the present invention.  Kajita teaches a method water atomizing including maintaining a metal melt temperature of 1400oC, applying a water pressure of 80 MPa, rapidly cooling and solidifying the molten metal to produce powder.  Paragraphs [0013], [0014].  The method of the present invention includes heating molten copper 250-700oC over the melting point of copper, spraying high-pressure water at a pressure of 60-180 MPa, and rapidly cooling and solidifying the molten metal.  (The melting point of copper is about 1084oC, so the heating temperature range is 1334-1784o
Regarding claims 6, 8, and 9, Kajita is silent regarding the circularity of the particles, the crystallite diameter on the (111) plane, and the shrinkage percentage.  However, this property is to be expected due to the matching methods of manufacture as noted above.
Regarding claim 7, Kajita is silent regarding the BET specific surface area.  However, particle size determines surface area.  Kajita teaches a particle size that overlaps the claimed range, and metal is the same, i.e., copper.  Therefore, the specific surface area of Kajita’s particles would also be the same as the claimed range.  Additionally, because the oxygen content of Kajita falls within the claimed oxygen range, the ratio of oxygen to specific surface area would also fall within the claimed range.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita, as applied to claim 5 above, and further in view of Ota.
Regarding claim 10, Kajita teaches putting the copper powder into the form of a paste (paragraph [0007], lines 89-92), but is silent regarding the composition of the paste.
Ota, directed to copper powder and conductive paste, discloses that copper powder has been utilized widely as conducting materials of conductive paste for use in forming conductor circuits.  Paragraph [0002].  These pastes include resins (organic component).  Paragraph [0003].  It would have been obvious to one of ordinary skill in the art to have made the conductive paste of Kajita with a resin because the resin and other additives facilitate the curing of the paste.  See Kajita at paragraph [0003]. 
Regarding claim 11, Ota teaches that conductive pastes are fired (baked).  Paragraph [0028]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 8, 2021